In re Louisiana State of et al.; Transportation & Development, Dept. of; Weights & Standards, Division of; — Defendants); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 481-767; to the Court of Appeal, First Circuit, No. 2005 CA 1601.
Granted. The judgment of the court of appeal is vacated and the matter is remanded to the trial court for a determination of whether the claims of the proposed class representatives have prescribed. See Ring v. State, DOTD, 02-1367 (La.1/14/03), 835 So.2d 423. Should the trial court find that the claims of the proposed class representatives are not prescribed, then it is instructed to reconsider plaintiffs’ motion for class certification in light of the concerns raised in Judge McDonald’s dissenting opinion in the court of appeal.
CALOGERO, C.J., would deny the writ.
JOHNSON, J., would deny the writ.